           Case 1:21-cv-01287-CM Document 2 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REUBEN AVENT,
                               Plaintiff,
                                                             21-CV-01287 (CM)
                   -against-
                                                             ORDER OF DISMISSAL
KEYBANK, et al.,
                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action, under 42 U.S.C. § 1982, alleging that

Defendants — Keybank, the New York State Department of Labor, and employees of both

entities — violated his federally protected rights. The Court dismisses the complaint without

prejudice for the following reasons.

       Plaintiff submitted this complaint on February 12, 2021, without paying the relevant fees

or requesting leave to proceed in forma pauperis (IFP). On February 18, 2021, Plaintiff

submitted a substantially similar complaint, with an IFP application. That case is presently

pending under docket number ECF 1:21-CV-01466, 1. As this complaint raises the same claims,

no useful purpose would be served by litigating this duplicate lawsuit. Therefore, this complaint

is dismissed without prejudice to Plaintiff’s pending case under docket number 1:21-CV-01466.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed as duplicative.
            Case 1:21-cv-01287-CM Document 2 Filed 03/01/21 Page 2 of 2




         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 1, 2021
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  2
